59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard Dean MEARS, Petitioner--Appellant,v.UNITED STATES of America, Respondent--Appellee.
No. 94-7121.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1995.Decided:  June 27, 1995.

Richard Dean Mears, Appellant Pro Se.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals an order transferring his 28 U.S.C. Sec. 2241 (1988) petition to the Eastern District of North Carolina.1  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Van Orman v. Purkett, 43 F.3d 1201, 1202-03 (8th Cir.1994).


2
We dismiss the appeal as interlocutory.2  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.



1
 Although the order was entered in the Middle District of North Carolina, it was docketed in the Eastern District, in case number CA-94-501-5-H


2
 Appellant did not note an appeal from the final order